Title: Samuel A. Storrow to James Madison, 6 July 1828
From: Storrow, Samuel A.
To: Madison, James


                        
                            
                                My dear Sir 
                            
                            
                                
                                    Farley
                                
                                 July 6th ’28
                            
                        
                        
                        I have recently been visited by a sister & brother in law. They are residents of Boston and journeyed
                            thus far to see my Wife & the little progeny that is clustering around us. They had scarcely reached our dwelling
                            when I was siezed by a malady that kept me prisoner to my room for nearly the whole of their stay. It was the intention of
                            my brother to have presented his personal respects to you & it was frustrated only by my indisposition which
                            prevented me from accompanying him. This consequence of my illness was among the most unacceptable parts of it. The visit
                            would have been to him a source of lasting gratification & in him you would have found a man of no common merit.
                            His name is Higginson—the son of a Gentleman who served with you in the Congress of the Revolution. The mention made by
                            him of his father is the immediate cause of my addressing you. The character of the elder Higginson is not unknown to you.
                            Few men in his parts commanded more respect or exercised a wider influence. He brought to politics zeal, intelligence
                            & knowledge, but threw them all into the scale against you & your cause. Throughout your long &
                            glorious devotion to public duties you recieved from no one a more determined opposition than from him. His life is now
                            drawing near to its close. On being informed that his son meditated a journey to Virginia he requested that he would see
                            you, & be the bearer of compliments couched in terms of peculiar respect. He referred to your early acquaintance,
                            to the important events of the intervening period, and checked himself with the words—"but it is impossible"—as he
                            expressed a wish once again to see you.
                        This recurrence to primitive feelings & the high credit it reflects on him who expressed it,
                            interesting as they are, create reflections beyond themselves. There must be something peculiar in the object, where the
                            first & last feelings are those of respect & admiration. It is a text from which, in delicacy to yourself, I
                            derive no commentary. It is not often that party rancour dies before its victim or that the saint is canonized while he is
                            yet on earth.
                        To yourself & Mrs Madison I present the respectful salutations of Mr & Mrs Carter and of my
                            Wife. I would add the same from our children were they old enough to partake of the feelings of their Parents Your
                            Obedient Servant
                        
                        
                            
                                S A Storrow
                            
                        
                    